Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims, the prior art of record do not disclose the specifics of R1 and R2 in the amended claims. Each of the prior art references either discloses R1 and R2 being simultaneously hydrogen, i.e. Worku et al (US 20140249253 A1), or have more complex substitution than the alkyl group of 1 to 6 carbon atoms of the claims, i.e. an amino group in Cheng et al (TW 201100443 A) and Ding et al (TW 201100444 A) or the complex phosphorous groups of Su et al (US 8822723 B2). The ordinarily skilled artisan would not have motivation to add substitution to the simpler compounds of Worku or have motivation to remove the substitution of Cheng, Ting and Su. Such modification would require excessive hindsight by the Office. 
Another relevant reference is Chen et al (TW 201925158 A). Chen discloses similar compounds to the acrylated compounds of the claims including

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[p4]
The compound does not contain either an additional acrylate or an OH group on the benzene ring, as the substituents other than the acrylate group do not include reactive groups such as OH but only non-reactive Hydrogen, alkyl, alkoxy and aryl groups [p3 formula (I)]. One would not be motivated to add an addition acrylate group to the above compound because Chen discloses a diacrylate compound already that does not read on the claims: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[p4].
Given such a similar compound is disclosed, one would have no motivation to prepare the claimed compounds having two acrylate groups on one benzyl group. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766